DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 2/10/2021 which is “OK TO ENTER”.
Claims 1, 3-10 and 12-20 are currently pending.  Claims 13-20 are currently withdrawn.  Claims 2 and 11 are cancelled. Claims 1 and 8 are currently amended.  Claims 1 and 3 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 2/10/2021, with respect to 112 and Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 12/14/2020, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Christopher B. Kilner (Reg. No: 45,381), for an examiner’s amendment on 2/17/2021 as detailed in the attached interview summary form PTO-413/413B.  
The application has been amended as follows:
In the Claims, cancel Claims 13-20. 
Allowable Subject Matter
Claims 1, 3-10 and 12 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter previously found in claim 2 and as indicated in line number 4 of the office action mailed 12/14/2020.
Claims 5-10 and 12 are allowed as being dependent on allowed claim 1.
Regarding independent claim 3, the claim is allowed for reasons as previously indicated in line number 5 of the office action mailed on 12/14/2020.
Claim 4 is allowed as being dependent on allowed claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/
Primary Examiner, Art Unit 2895